Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1,3-11,13-19 and 21-25 are pending.
Claims 1,3-11,13-19 and 21-25 are allowed.
   Examiner’s Comments
This notice of allowance is based on the preliminary amendments submitted on 08/12/2022.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Cesarz on August 17, 2022.

Please amend claims 17 and 25 as follows: 

17. (Currently Amended) The method as defined in claim  11, further including traversing the first k-ary tree and a second k-ary tree associated with the BVH trees prior to causing the first memory of the FPGA resources to send the first and the second k-ary trees to an FPGA on-chip memory.

25. (Currently Amended) The one or more non-transitory machine-readable storage media as defined in claim  19 wherein the instructions, when executed, cause the one or more processors to traverse the first k-ary tree and a second k-ary tree associated with bounding volume hierarchy the BVH trees prior to causing the first memory of the FPGA resources to send the first and the second k-ary trees to an FPGA on-chip memory.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 11 and 19, the primary reason for allowance is the inclusion of “a source binary bounding volume hierarchy (BVH) tree retriever to retrieve binary BVH trees, respective ones of the binary BVH trees including BVH nodes having spatial information associated with a surface” in conjunction with the rest of the limitations of the claims.

Zhang (NPL attached) - presents a fast and accurate algorithm tor collision detection between Oriented-Bounding-Boxes (OBBs) that is suitable for real-time implementation. The proposed Sweep and Prune algorithm can perform a preliminary filtering to reduce the number of objects that need to be tested by the classical Separating Axis Test algorithm; while the OBB pairs of interest are preserved, These OBB pairs are m-checked by the Separating Axis Test algorithm to obtain accurate overlapping status between them.

Lauterbach (NPL attached) – presents a novel parallel algorithm for collision detection and separation distance computation for rigid and deformable modules that exploit the computational capabilities many-core GPUs. The approach uses thread and data parallelism to perform fast hierarchy construction, updating. and traversal using tight-fitting bounding volumes such as oriented bounding boxes (OBB) and rectangular swept spheres (RSS). We also describe efficient algorithms to compute a linear bounding volume hierarchy (LBVH) and update them using refitting methods.

Jones (US 20210178591 A1)- describes collision detection useful in motion planning for robotics advantageously employing data structure representations of robots, persistent obstacles and transient obstacles in an environment in which a robot will operate. Data structures may take the form of hierarchical data structures ((e.g., octrees, sets of volumes or boxes (e.g. a tree of axis-aligned bounding boxes (AABBs), a tree of oriented (not axis-aligned) bounding boxes, or a tree of spheres)) or non-hierarchical data structures (e.g., Euclidean Distance Fields) Such can result in computational efficiency, reduce memory requirements, and lower power consumption. The collision detection can take the form as a standalone function, providing a Boolean result that can be employed in executing any of a variety of different motion planning algorithms.

Deshwal (US 20170161944 A1) – describes a method and apparatus to construct a bounding volume hierarchy (BVH) tree includes: generating 2-dimensional (2D) tiles including primitives; converting the 2D tiles into 3-dimensional (3D) tiles; and constructing the BVH tree based on the 3D tiles.

None of the arts cited above teach the direct mapping between FPGA and bounding volume hierarchy (BVH) for purposes of collision detection (resulting in an improvement of speed at which BVH data is loaded to FPGA resources). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/
 Primary Examiner, Art Unit 2196